Citation Nr: 0505686	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  02-16 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residual of injury, defective vision of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1970.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusettes, dated in March 2002, that denied the 
veteran's claim of entitlement to an increased rating for the 
residuals of his service-connected right eye injury.  The 
case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

As explained below, the Board has determined further action 
is required in order to comply with the VA's duty to assist 
in the development of the veteran's claim.  Accordingly, this 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In April 2004, the Board remanded the veteran's claims folder 
to the AMC/RO for various actions.  Most important, the 
mandate required a VA examination in compliance with 
38 C.F.R. §§ 4.76 (2004).  Review of the June 2004 report of 
the VA examination does not reveal a visual field chart was 
attached to the report of examination as is required by the 
regulation.  Given the foregoing, the Board finds that 
compliance with the April 2004 remand has not been 
accomplished. A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders. Stegall v. West, 11 Vet. App. 268 (1998). Where the 
remand orders of the Board are not fully implemented, the 
Board itself errs in failing to insure compliance.  As such, 
the Board finds that this case is not ready for appellate 
review and must be remanded for further development.

Restating the original reasons for the April 2004 Remand, in 
accordance with the VA's duty to assist in development of all 
facts pertinent to the veteran's claim for an increased 
rating, the veteran's claim must be remanded to the RO for 
further development.  See Green v. Derwinski, 1 Vet. App. 121 
(1991); 38 C.F.R. § 3.159, 4.2 (2004) (if VA examination does 
not contain sufficient detail, it is incumbent upon rating 
board to return the report as inadequate for evaluation 
purposes).

The Board notes that the veteran has submitted a statement 
from I.S., O.D., dated in January 2002, that reports 
threshold VF (visual field) testing showed a loss of field in 
the right eye secondary to the corneal scar and cataract 
formation secondary to the service-connected trauma.  
Additionally, the veteran is noted to be a candidate for 
glaucoma, possibly secondary to the trauma.

Review of the June 2003 visual field charts reveals that they 
appear to be, in addition to illegible, not in compliance 
with the requirements of 38 C.F.R. §§ 4.76a (2004).  The 
charts do not contain 16 meridian readings for the service-
connected right eye.  Additionally, they do not show the 
minimum 2 recordings required by the rating schedule.

Under 38 C.F.R. § 4.76, measurement of the visual field will 
be made when there is disease of the optic nerve or when 
otherwise indicated.  The usual perimetric methods will be 
employed, using a standard perimeter and 3 mm. white test 
object. At least 16 meridians 221/2 degrees apart will be 
charted for each eye. (See Figure 1. For the 8 principal 
meridians, see table III.)  The charts will be made a part of 
the report of examination.  Not less than 2 recordings, and 
when possible, 3 will be made.  The minimum limit for this 
function is established as a concentric central contraction 
of the visual field to 5[degrees].  This type of contraction 
of the visual field reduces the visual efficiency to zero.  
Where available the examination for form field should be 
supplemented, when indicated, by the use of tangent screen or 
campimeter.  This last test is especially valuable in 
detection of scotoma.  [Emphasis added.]

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the current disability produced by the 
veteran's service-connected right eye 
disorder.  The claims file must be sent 
to the examiner.  The examination must 
include an examination of field vision in 
compliance with 38 C.F.R. § 4.76 (2004); 
in particular, the charts must be made a 
part of the report of examination.  The 
charts must show at least 16 meridians 
221/2 degrees apart will be charted for 
each eye with not less than 2 recordings, 
and when possible, 3 will be made.  

2.  The AMC/RO should readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




